Citation Nr: 0613803	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  96-41 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of broken 
fingers of the right hand.

2.  Entitlement to service connection for multiple wounds to 
the head, hands, arms, legs, and back.

3.  Entitlement to service connection for a broken nose and 
deviated nasal septum.

4.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disorder and weight gain due to an undiagnosed illness.

6.  Entitlement to service connection for leg and feet 
swelling due to an undiagnosed illness.

7.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

8.  Entitlement to an initial compensable rating for chronic 
obstructive pulmonary disease (COPD) and chronic bronchitis.


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962, August 1966 to November 1966, and from 
November 1990 to July 1992.  The veteran also had 29 years of 
inactive duty in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Louisville, 
Kentucky, and Phoenix, Arizona.  The Board considered this 
appeal in October 2003 and determined that additional 
development was required for the issues set forth on pages 1 
and 2 of this decision.  As such, the issues were remanded 
and are now returned to the Board for further appellate 
consideration.

The issues decided in the Board's October 2003 decision are 
no longer before the  Board.  Also, in September 2004, the 
veteran withdrew his appeal of the denial of entitlement to 
service connection for a left knee disorder.

In April 2005, the veteran advised VA that he wanted a 20 
percent rating for bilateral tinnitus if separate 10 percent 
ratings were available under the law for tinnitus in each 
ear.  The Board notes that the current regulations do not 
allow for assignment of separate 10 percent ratings for 
tinnitus.  Accordingly, should the veteran choose to pursue a 
higher rating for tinnitus under regulations in effect prior 
to the regulation change articulated in 2003, he should take 
specific action to do so.  Otherwise, this matter is not 
referred to the RO for action.

The issues of entitlement to service connection for joint 
pain, a gastrointestinal disorder, lower extremity swelling, 
and fatigue, all due to an undiagnosed illness, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not participate in combat with the enemy 
during his period of service from 1958 to 1962.

3.  The veteran does not have residuals of broken fingers of 
the right hand or chronic disability due to wounds of the 
head, hands, arms, legs, back and/or nose medically 
attributable to his active service.

4.  The veteran has moderate chronic bronchitis manifest by a 
productive morning cough and dyspnea with exercise.




CONCLUSIONS OF LAW

1.  Residuals of broken fingers of the right hand were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Multiple wounds to the head, hands, arms, legs and back 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A broken nose and deviated nasal septum were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1154, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  The criteria for a 10 percent rating for chronic 
bronchitis/COPD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.97, Diagnostic Code 
6600 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) must be examined.  The 
VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.  

In letters dated in August 2001 and February 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  The Board specifically finds, 
however, that the veteran is not prejudiced with respect to 
his claims of entitlement to service connection as he was 
given specific notice of the elements of a basic service-
connection claim and cannot be prejudiced by not receiving 
notice of downstream issues that are not reached by a denial 
of the underlying benefit.  As for the veteran's request for 
an increased rating, the RO will have an opportunity to fully 
advise the veteran of his rights and responsibilities under 
the VCAA with respect to any downstream issues that may arise 
as a result of the grant of benefits in the decision and, as 
such, the Board finds that the veteran is not prejudiced by 
any notice deficiencies with respect to the claim granted 
herein.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decisions were pending at the 
time the VCAA was enacted and, as such, notice prior to the 
decisions was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating actions upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before RO 
hearing officers in January 1997 and December 1999, and 
before the Board in January 2003.  It appears that all known 
and available records relevant to the issues here on appeal 
have been obtained and are associated with the veteran's 
claims file.  The Board acknowledges that the veteran 
continues to assert that his personnel records are not 
complete due to the classified nature of his duties in the 
1960's, but finds that every effort has been made to obtain 
personnel records and that all available records have been 
obtained and associated with the veteran's claims folder.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Service Connection

The veteran contends that he participated in combat with the 
enemy while performing intelligence and courier duties in 
Southeast Asia just prior to the Vietnam era.  Specifically, 
he asserts that he was injured on three separate occasions 
when he encountered the enemy in Laos, Cambodia, and possibly 
the northern part of Vietnam.  He testified that in 1959 to 
1961 he was stationed in Okinawa and couriered top secret 
materials into Southeast Asia on missions that were 
classified and he did not always know what the missions were.  
The veteran contends that he was hit in the back with 
shrapnel in early 1960, and had the wound cleaned and dressed 
without any record of the treatment made; that he was blown 
into a stump in the summer of 1960, breaking his nose and 
three fingers on his right hand (middle, ring, and little) 
and being hit with shrapnel in the scalp, elbow, legs, hand, 
and shoulder; and, being hit with shrapnel in the left thigh 
in the fall of 1960, with the wound again being treated 
without any records made.  The veteran refers to 
these incidents as "cross-border" incidents and reports 
that there was minimal record-keeping due to the nature of 
his duties.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary and 
the reasons for granting or denying service connection in 
each case shall be recorded in full.  See 38 U.S.C.A. 
§ 1154(b).


It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The veteran was discharged from his period of active service 
from 1958 to 1962 without any disabilities noted and no 
notations of shrapnel wounds or combat injuries.  The veteran 
contends that he was not able to receive awards or 
commendation at the time of the service and injuries because 
his work was classified and, on paper, he was not supposed to 
be where he was.  He subsequently submitted a letter dated in 
June 1982 showing that he received combat awards for service 
from 1959 to 1961; this letter was later determined by the 
United States Marine Corps (USMC) to not be authentic.  The 
USMC reported that the veteran did not have any service in 
the Republic of Vietnam, that there was no evidence of 
service in support of operations in Vietnam, and that the 
veteran was not awarded any combat medals or commendation for 
his service prior to the Persian Gulf War. 

The veteran has submitted numerous letters explaining his 
belief that his records are incomplete because of the nature 
of his work.  He has applied to the Board of Correction of 
Naval Records for changes in his records.  The veteran 
submitted correspondence showing that individuals with whom 
he served in the Reserves recalled his looking into combat 
awards in the late 1970's and early 1980's, that they 
remembered the veteran receiving a letter that showed that he 
was properly awarded combat medals, including Purple Hearts, 
and that they believed the letter to be authentic.  One 
fellow serviceman submitted a statement in February 2004 
noting that he specifically recalled the 1982 letter in 
question because it was unique in nature, that he had never 
seen a letter like that before and had never seen once since.  
In July 2004, the Board of  Corrections advised that the 
evidence was insufficient to establish the existence of a 
probable material error or injustice.  The USMC has reported 
that all records have been declassified and are available.  
Thus, the veteran's records have not been amended and 
continue to show that he did not engage in combat with the 
enemy during his first tour of active duty from 1958 to 1962.

Service medical records from the veteran's subsequent periods 
of active service do not show injury to the right hand, head, 
hands, arms, legs, or nose.  There is, however, evidence of 
injury to the 9th rib in 1988 and the veteran was granted 
service connection for the residuals of that injury which was 
claimed as a back disability.  

The veteran also claims that he injured his back when 
repelling during his most recent service in the Persian Gulf.  
He relates that he complained of pain and was treated with 
medication without a record of treatment.  There is no record 
of a back injury.

Post-service treatment records clearly show that the veteran 
has a low back disability.  His treating physicians, however, 
have not reported that his current back pain and limitation 
is due to activities performed during active service other 
than the 1988 injury.  The veteran is not treated for 
disability due to superficial shrapnel wounds.  
Interestingly, the veteran does not complain of current 
disability other than stiffness in his right fingers, low 
back pain, and left knee pain.  The Board notes that the 
veteran withdrew his claim of entitlement to service 
connection for a left knee injury in September 2004 because a 
friend recalled that the knee injury was sustained while 
working as a civilian.  Current treatment records show that 
the veteran has complaints of memory loss and he readily 
admitted that he must have remembered the left knee injury 
incorrectly when he withdrew the claim.

The veteran testified before the Board that he believed he 
had broken his nose once prior to the incident described 
above and twice since that time.  He underwent surgical 
repair of his nose in recent years, but there is no record of 
any nasal deviation and/or residuals of a broken nose being 
medically linked to the in-service incident described by the 
veteran.

Given the evidence as outlined above, the Board finds that 
the veteran did not participate in combat with the enemy 
during his period of service from 1958 to 1962 and, as such, 
his statements alone cannot be accepted as evidence of in-
service injury pursuant to 38 U.S.C.A. Section 1154.  
Although the veteran has thoroughly argued his position that 
incorrect records and/or missing records should not be 
accepted as proof of lack of combat service in light of his 
stellar military record and thirty-eight year dedication to 
this country, the Board is bound by the findings of the USMC 
that the veteran did not participate in combat.  The Board 
points out that  findings by a service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U. S. Armed Forces.  See 
Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992); see also Dacoron v. Brown, 
4 Vet. App. 115 (1993).  

Notwithstanding the finding that the veteran did not engage 
in combat in his first tour of active duty, the Board 
thoroughly reviewed the veteran's service medical records in 
an effort to determine if he experienced chronic disability 
due to injury to his head, hands, arms, legs, back and/or 
nose that could be medically linked to a period of active 
duty.  The medical records do not show chronic disability due 
to activities performed and/or injuries sustained during 
active service and the veteran has repeatedly reported that 
he was in excellent health prior to a 1991 surgery performed 
in the Persian Gulf.  He testified that he hurt his back and 
ribs in 1988 when playing softball and did not report any 
problems after that because he wanted to stay in the military 
for a full forty years; he stated that he complained of back 
pain with repelling in the Persian Gulf, but was treated 
conservatively and made no report of injury.  

After a complete review of the record evidence, the Board 
finds that the veteran does not have residuals of broken 
fingers of the right hand or chronic disability as a result 
of wounds of the head, hands, arms, legs, back and nose 
medically attributable to his active service.  Because there 
is no evidence of the veteran having medical training, his 
statements, standing on their own, are insufficient to 
establish a relationship between a current disability and a 
period of active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  The evidence the veteran submitted in 
support of his belief that the 1982 letter regarding combat 
awards was authentic does not speak to in-service injuries 
and, therefore, cannot be accepted as evidence in support of 
his claims that he was injured with resulting residual 
disability during service.  The credibility of the supporting 
lay statements is not questioned as the individuals simply 
related what they recalled to be true.  The USMC, however, 
did not accept the 1982 letter as proof of combat and the 
Board cannot accept it as either proof of combat or proof of 
in-service injury.  Although the veteran has requested that 
all doubt be resolved in his favor pursuant to 38 C.F.R. 
Section 3.102, the Board finds that the preponderance of the 
evidence is against his claims and, as such, there is no 
reasonable doubt created by the record.  Consequently, 
service connection for residuals of broken fingers of the 
right hand, multiple wounds of the head, hands, arms, legs 
and back, and for a broken nose and deviated nasal septum 
must be denied.  Again, the Board notes that the veteran is 
service-connected for the 1988 back injury referenced above 
and this decision does not limit that award.

Increased Rating

The veteran avers that a compensable rating should be 
assigned for his chronic bronchitis because he experiences a 
productive cough throughout most of the day, particularly in 
the morning, and shortness of breath with activities and he 
has to take prescription medications on a regular basis as he 
is susceptible to upper respiratory infections.  He advised 
that he has had difficulty performing pulmonary function 
studies because of an uneasy feeling he gets when placed in 
the testing apparatus.  The veteran requests that his 
pulmonary and respiratory problems be rated on evidence other 
than pulmonary function tests as most of his test results are 
deemed invalid.

The veteran's respiratory disorder has been evaluated under 
38 C.F.R. Section 4.97, Diagnostic Code 6603, which sets out 
the rating criteria for emphysema.  At the time the veteran 
filed his claim in 1992, a 10 percent rating was assigned for 
mild emphysema with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion; a 30 percent rating was assigned when there was 
evidence of moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block with pulmonary 
function tests consistent with findings of moderate 
emphysema.  At that time, Diagnostic Code 6600 set forth 
criteria for rating chronic bronchitis, with a 10 percent 
rating being assigned upon a showing of considerable night or 
morning coughing, slight dyspnea on exercise, and scattered 
bilateral rales; a 30 percent rating was assigned when there 
was evidence of persistent cough, considerable expectoration, 
rales throughout the chest and chronic airway obstruction.

During the course of this appeal, criteria for rating 
disabilities of the respiratory system were revised to 
provide predominantly for ratings based on results of 
pulmonary function studies.  Diagnostic Code 6600 criteria is 
now as follows: 

Forced Expiratory Volume in one second (FEV-1) less 
than 40 percent of predicted value; or, the ratio 
of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent; 
or, Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) 
less than 40 percent predicted; or, maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation); or, cor pulmonale (right heart 
failure); or, right ventricular hypertrophy; or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or, episode(s) of acute 
respiratory failure; or, requires outpatient oxygen 
therapy....................................................100 percent

FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC 
of 40 to 55 percent; or, DLCO(SB) of 40 to 55 
percent predicted; or, maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory 
limit)..................................................................60 percent

FEV-1 of 56 to 70 percent predicted; or, FEV1/FVC 
of 56 to 70 percent; or, DLCO(SB) 56 to 65 percent 
predicted.........30 percent

FEV-1 of 71 to 80 percent predicted; or, FEV-1/FVC 
of 71 to 80 percent; or, DLCO(SB) 66 to 80 percent 
predicted.........10 percent

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

The evidence of record includes complaints of shortness of 
breath at a VA examination in November 1992.  The veteran 
related at that time that he thought his shortness of breath 
was due to inactivity, but the examiner's impression was of 
probable mild chronic obstructive pulmonary disease.  In July 
1994, it was noted that the veteran had a history of chronic 
bronchitis and, upon examination, displayed wheezing with 
forced expiration.  

Upon VA examination in July 1998, there was little objective 
evidence of pulmonary disease as pulmonary function tests 
were found to be completely normal and examination of the 
veteran's chest was unremarkable.  The examiner opined that 
the veteran had shortness of breath due to deconditioning.  
Again, there was no significant obstructive pulmonary disease 
found at VA examination in July 2003.  The veteran had 
invalid pulmonary function tests in November 2004 and 
February 2005.

Treatment records show consistent complaints of a productive 
cough, usually in the morning, and shortness of breath with 
exertion.  There are some complaints of wheezing.  The 
veteran is treated with antibiotics periodically for bouts of 
bronchitis and upper respiratory infections.  He is not 
treated for an obstructive airway and/or obstructive 
pulmonary disease; there is no evidence of emphysema.

Given the evidence of record, the Board finds that the rating 
criteria in effect at the time the veteran submitted his 
claim in 1992 is more favorable than current rating criteria, 
mainly because it allows for rating based on criteria other 
than pulmonary function study results.  Under current rating 
criteria, a noncompensable rating would have to be assigned 
as the valid results do not show a disability so severe as to 
reach the level of a compensable rating.  Using the older 
rating criteria and resolving all reasonable doubt in favor 
of the veteran, the Board finds that a 10 percent rating may 
be assigned under Diagnostic Code 6600 for moderate chronic 
bronchitis manifest by a productive morning cough and dyspnea 
with exercise.  A higher rating cannot be assigned because 
there is no evidence of rales, chronic airway obstruction, or 
emphysema.  Separate ratings under Codes 6600 and 6603 are 
also not provided for by regulation.  38 C.F.R. § 4.96(a) 
(1992).  Accordingly, a rating of 10 percent, and no higher, 
is granted on a schedular basis from July 1992.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  
 
The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected chronic bronchitis and he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in locating exceptional factors.  The veteran 
has not required frequent periods of hospitalization for his 
chronic bronchitis and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by shortness of breath and a daily 
productive cough has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 10 percent evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.


ORDER

Service connection for residuals of broken fingers of the 
right hand is denied.

Service connection for chronic disability due to multiple 
wounds to the head, hands, arms, legs, and back is denied.

Service connection for a broken nose and deviated nasal 
septum is denied.

A 10 percent rating for chronic obstructive pulmonary disease 
and chronic bronchitis is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

A review of the record evidence reveals that development 
requested by the Board in its October 2003 remand was not 
performed with respect to the claims of disability due to 
undiagnosed illness.  The Board specifically ordered that the 
veteran be provided a physical examination to determine the 
nature of his complaints and that medical opinions be 
rendered as to etiology of all disabilities attributed to 
known clinical diagnosis and as to chronicity of complaints 
not attributed to a known clinical diagnosis.  The 
examination report associated with the record dated in 
November 2004 only addresses complaints of a gastrointestinal 
disorder by saying that it is idiopathic in nature; the other 
disorders claimed to be due to undiagnosed illness are not 
discussed.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303.  
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for 
examination(s) to determine the nature 
and severity of his complaints of joint 
pain, gastrointestinal disorder, weight 
gain, swelling in the legs and feet, and 
fatigue.  The examiner should review the 
claims folder and comment on (a) the 
veteran's post-Gulf War work history, (b) 
possible diagnosis of Sjogren's Syndrome, 
(c) the July 2003 VA examiner's statement 
that the veteran had chronic fatigue of 
undetermined cause, and (d) the 
possibility of complaints being related 
to the veteran's 1991 surgery as opposed 
to environmental exposures in the Persian 
Gulf.  All necessary tests must be 
performed and all appropriate diagnoses 
rendered.

For each disorder attributed to a known 
clinical diagnosis, the examiner(s) 
should render an opinion as to whether it 
is at least as likely as not that such 
disorder is etiologically related to 
service.

For each claimed disorder not attributed 
to a known clinical diagnosis, the 
examiner(s) should specify whether the 
veteran's complaints correspond to 
objective symptoms, both in the sense of 
medical signs perceptible to a physician 
and non-medical indicators that are 
capable of independent verification, of a 
chronic disorder.  If a chronic disorder 
is determined not to be present, the 
examiner(s) should so state.

All opinions rendered must be supported 
by complete rationale.

2.  When the development requested has 
been completed, the examination report(s) 
should be reviewed to ensure that all 
requested opinions are included.  When it 
is determined that the report is 
complete, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


